EXHIBIT 10.2

Fourth Amendment to the

Weingarten Realty Retirement Plan

R E C I T A L S:

A. WHEREAS, Weingarten Realty Investors (the “Employer”) has previously
established the Weingarten Realty Retirement Plan (the “Plan”) for the benefit
of those employees who qualify thereunder and for their Beneficiaries; and

B. WHEREAS, the Employer wishes to amend the Plan’s definition of “Earnings” and
has prepared this Fourth Amendment to the Plan for such purpose; and

C. WHEREAS, the Employer has the power and authority to amend the Plan pursuant
to Section 16.1 of the Plan;

NOW, THEREFORE, pursuant to Section 16.1 of the Plan, the following amendment is
hereby made and shall be effective as provided herein:

The first two paragraphs of Section 1.1(p) of the Plan are hereby amended, to be
and read as follows, effective as of May 1, 2012:

The “Earnings” of a Participant for any Earnings Computation Period means the
amount reported under Sections 6041, 6051, and 6052 (“Wages, Tips and Other
Compensation” Box on Form W-2) and paid during the Earnings Computation Period.
Earnings is defined as wages within the meaning of Code Section 3401(a) and all
other payments of compensation to an Employee by the Employer (in the course of
the Employer’s trade or business) for which the Employer is required to furnish
the Employee a written statement under Code Sections 6041(d), 6051(a)(3), and
6052. Earnings must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). Notwithstanding
the foregoing, the following items of compensation shall not be included in a
Participant’s Earnings: (i) automobile allowance; (ii) proceeds from the
exercise of non-qualified stock options; (iii) proceeds from the exercise of
incentive stock options (whether such exercise is a disqualifying disposition or
otherwise); (iv) restricted stock dividend income; (v) restricted stock vested
income; (vi) all forms of compensation paid after termination of employment
(e.g., severance pay, vacation pay) other than compensation earned for services
provided prior to the date of termination of employment; (vii) distributions
from any non-qualified deferred compensation plan; (viii) personal use of
company vehicle; and (ix) market bonus.

In addition to the foregoing, Earnings include any amount that would have been
included in the foregoing description but for the Participant’s election to
defer payment of such amount under Code Sections 402(e)(3) (certain pre-tax
elective deferrals), 402(h)(1) (certain pre-tax deferrals to a simplified
employee pension plan), 403(b) (certain employee deferrals under a tax-deferred
annuity plan or contract), 408(p)(2)(A)(i) (simple retirement account), 125
(cafeteria plan deductions), 132(f)(4) (qualified transportation fringe
benefits), or 457 (certain deferred compensation plans).

 

1



--------------------------------------------------------------------------------

* * * * *

IN WITNESS WHEREOF, the Employer has caused the Plan to be amended by this
Fourth Amendment this 2nd day of March, 2012, to be effective as stated herein.

 

WEINGARTEN REALTY INVESTORS

By:

 

/s/ Stephen C. Richter

Name:

 

Stephen C. Richter

Title:

 

Executive Vice President/

Chief Financial Officer

 

2